                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


WILLIAM CALVIN HUNT,
              Plaintiff,                          No. 17-14095
v.                                                District Judge Matthew F. Leitman
                                                  Magistrate Judge R. Steven Whalen
WALMART STORE, INC., ET AL.,
              Defendants.
                                        /

                                OPINION AND ORDER
       Plaintiff William Calvin Hunt, a prison inmate in the custody of the Michigan

Department of Corrections, has filed a pro se civil complaint naming as Defendants Wal-
Mart Stores, Inc. and two of its employees (the “Wal-Mart Defendants”), as well as
Kenneth Toney, a Van Buren Township police officer. On June 29, 2018, Defendant

Toney filed an answer with affirmative defenses [Doc. #12], and on November 29, 2018,
the Wal-Mart Defendants filed and answer with affirmative defenses [Doc. #20].1

       On December 27, 2018, Plaintiff filed a letter that the Court construes as a motion

to file a response to the Defendants’ answers [Doc. #23]. On January 3, 2019, Plaintiff

filed a response to Defendants’ answer [Doc. #25].
       Under Fed.R.Civ.P. 7(a)(7), a reply to an answer is to be filed only if the Court so
orders. It appears that the Plaintiff is concerned because the affirmative defenses include

failure to state a claim on which relief can be granted. That issue, however, will be


       1
        The delay in the Wal-Mart Defendants’ answer occurred because they filed a
motion for more definite statement [Doc. #9], which the Court denied on October 30,
2018 [Doc. #17].
                                            -1-
decided only if Defendants file an appropriate motion, to which the Plaintiff will have the
opportunity to respond. Thus, there is no need for Plaintiff to file a response to the

Defendants’ answer.
       Accordingly, Plaintiff’s motion [Doc. #23] is DENIED, and Plaintiff’s response to

the Defendants’ answer [Doc. #25] is STRICKEN.
       IT IS SO ORDERED.


                                           s/ R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE
Dated: January 18, 2019




                             CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on January 18, 2019, electronically and/or by U.S. mail.

                                           s/Carolyn M. Ciesla
                                           Case Manager to the
                                           Honorable R. Steven Whalen




                                             -2-
